In our opinion in this cause, handed down on yesterday, May 13, 1935, we inadvertently and erroneously stated that the intervention had been dismissed by the court a qua. Consequently, the result of our decree affirming the judgment of the lower court was at variance *Page 642 
with our opinion which clearly indicated an intention to dismiss the intervention.
It is therefore ordered that a rehearing be granted ex proprio motu and fixed for argument or submission on Friday, the 17th Day of May, 1935, at 10:30 a. m., without prejudice to the rights of either party to apply for a rehearing as their interests may suggest when the final decree of the court is rendered.
                              On Rehearing.